PER CURIAM.
We consider this motion for an appeal under KRS 21.080. The value of the property in controversy is not shown “certainly” to be as much as $2,500 by the final order issuing a Writ of Possession; nor did the movant request the trial judge to fix the value of the property under KRS 21.070. We must assume, therefore, that the jurisdictional amount is less than $2,500. See Bowling v. Bowling, Ky., 283 S.W.2d 837. There is no error apparent in the record.
The motion for an appeal is overruled, and the judgment is affirmed.